DARGAN, C. J.
The material features of this case,.so far as they are necessary to present the question we. propose to-examine, may be thus stated. The defendants were created a body corporate under the authority of an act of the Legislature,, passed the 7th of January 1S35, for the purpose-of building a> toll bridge across the Cahaba river, within one mile of the totvn. of Centreville, and were authorised to demand and. receive toll, according to- the rates prescribed in the act. On the 6th day of March 1848, another act was passed, entitled an act to amend an act, passed the 7th of January 1835, entitled an act to incorporate the Centreville Bridge Company, which is in the following language: “Whereas it has been represented to this-Legislature that in consequence of a want of subscription of' stock to an amount sufficient to the construction of the bridge-contemplated to be built by said act, the contract of said company has been duly assigned to Jacob. Maberry, who has constructed the same in a manner greatly advantageous to the public ; therefore, be it enacted, that all the rights, privileges and powers, vested by the above recited act in said corporation, be, and the same are hereby vested in Jacob Maberry, his heirs and assigns, for the period prescribed in said act, with power to-collect the same tolls prescribed in said act, and to do such other acts, and be liable to the same penalties prescribed therein ; provided that nothing herein contained shall be so construed as to affect any suit or suits, now pending in favor of or against said Company.” Previous to the passage of the above recited act, the State had filed a qiio warrmto against the Bridge Company for a supposed forfeiture of their charter, and the Company now insist on this act as- a bar to this suit.
Although the Company might have been liable to a forfeiture of their privilege, yet as they assigned it to Maberry, and the State ratified the assignment and vested in him the same privileges, possessed by the Company under the original charter, “nothing can be attained by the further prosecution of this suit.” We think it clear that the act of 1848 vested in Maberry all the rights and privileges, contemplated to be given to the Company by the act of their incorporation, and these privileges he holds as his own, and not liable to be taken from him for any cause of forfeiture that may have existed against the Company. The State surely never intended to give him those rights, in *681consideration of the public benefit he had confered in erecting the Bridge, and'at the same lime to take them from him, if the Company by their misconduct would have been liable to be deprived of them. But the plain and manifest design of the' Legislature was to vest in Maberry the privileges that had been confered on the Company by their act of incorporation, and they are not liable to be taken from him for any act or omission of the Company that would :have been a cause of forfeiture, had they retained their corporate rights. What then can be-the object of prosecuting this suit further? The State cannot recover the privileges now vested in Maberry, and the defendants have no rights or privileges under the act of their incorporation. Both plaintiff and defendant have united in vesting the subject matter of the controversy in a third person; the suit must therefore end, for further prosecution would be vain" and fruitless. It is said to be a rule, that a title to an office will not be tried by quo warranto, when at the time of trial the term of office is expired. — The State of Ohio v. Jacobs, 17 Ohio R. 143; Ang. & Ames on Corp. 626. Whether this rule would apply in all cases, it is not necessary to inquire; but I think it clear that when no object is to be gained by a proceeding in quo warranto, neither in reference to the public, nor to private individuals, the cause cannot and should not be permitted to progress. It has, however, been suggested that the proviso of the’ act saves this suit, and that it was not tb.%;intention of the Legislature that- it should be affected by it. We think the proviso was intended to apply only to suits brought by the Company against individuals, or by individuals against the Company. It could not have been the design of the Legislature to give to Maberry a privilege for the mere purpose of taking it from him by a suit then pending, and without regard to any act of his. As the final judgment was against the State, it must be affirmed, for it is the judgment that should have been rendered.